Mahoney, P. J.
(concurring). Although I agree with the majority’s result in
this case which directs that a hearing be held so that a record can be made upon which respondents can decide whether to exercise their discretion in awarding tuition reimbursement (see Matter of New York City Bd. of Educ. v Ambach, 88 AD2d 1075), I concur separately for the sole reason of embracing that portion of the dissent which explains why Special Term did not order that a hearing be held in this matter. Despite concluding that petitioner had timely applied for an impartial hearing, Special Term failed to direct that such a hearing be held, not because of oversight or omission, but due to its erroneous belief that tuition reimbursement for attendance at an unauthorized school was prohibited under any circumstances. As all of the members of this panel make clear in their respective positions on this appeal, there are certain circumstances under which such reimbursement is permitted. Accordingly, the hearing which Special Term apparently perceived to be academic is not, and should be held in this matter.